DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 4/14/2022 is acknowledged.
Claims 16-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/14/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6-7, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein the expansion case or the cap includes a positive conductor and a negative conductor running along an elongated interior of the based component case” in lines 1-3. However, it is unclear how the expansion case or the cap include conductors and said conductors run along the interior of the base component case, as the conductors, as written, appear to be separate or different from the conductors in the base component case. For the purpose of this office action, the limitation has been interpreted as requiring a separate positive conductor and negative conductor in the expansion component case or the cap from the conductors of the base component case.
Claims 6-7 are rejected for being dependent thereon.
Claim 12 recites the limitation "the plurality of notches" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this office action, claim 12 has been interpreted as depending from claim 11, which does a recite “a plurality of notches”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buhrer (US 3,880,673) in view of Christensen et al. (US 5,709,964).
Regarding claim 1, Buhrer discloses a flashlight 10 comprising a batteries cells 20,22 separated by an adapter 28 (abstract). The flashlight has a housing 18 (base component case) that houses an insulator sleeve 52 (housing) that houses the battery cells (see Fig 1, C2/L42-44), and a cap 56 (expansion component case or cap) secured to the housing 18 (C2/L52-54). As seen in Figure 1, the cap 56 is secured to the housing 18 by being screwed into (twist and lock feature). A first conductive element 32 (either the positive or negative conductor) and second conductive element 40 (the other of the positive or negative conductor) run along an interior of the housing 18 (C2/L22-24, C2/L30-31, Figs 1-2).
While Buhrer teaches the adapter includes an insulator 44 (insert composed of a dielectric) located between the battery cells (inserted between adjacent ones of the plurality of batteries), and the adapter forms a parallel-electrical connection between the adjacent ones of the plurality of battery cells such that without the insert the adjacent ones of the plurality of batteries form a series-electrical connection therebetween (see Fig 1, and the removal of the adapter results in a series connection), Buhrer does not explicitly disclose the insert comprising a positive terminal and a negative terminal, wherein the insert is configured to be inserted such that the positive terminal electrically connects to the positive conductor and the negative terminal electrically connects to the negative conductor to form the parallel-electrical connection.
Christensen discloses a modular battery pack including battery packs 28 having electrode terminals and bypass terminals (abstract). Each battery pack 28 has a first end 36 and opposite second end 38, and individual conductive elements 52 that runs along the casing 30 (Fig 1, C3/L55-57). Each end has positive terminals 44, negative terminals 46, and auxiliary terminals 49 (see Fig 1, C3/L40-55). Because each end has terminals, the ends have to be insulative/dielectric in order to prevent short circuiting.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the terminals of the insulated ends of the battery packs of Christensen with the insulator of Buhrer for the purpose of enabling electrical connections between cells including bypass connections.
Regarding claim 8, modified Buhrer discloses all of the claim limitations ass et forth above. Buhrer in combination with Christensen renders obvious the positive terminal includes a battery mating surface that contacts the positive terminal of one of the batteries and the negative terminal includes a battery mating surfaces that contacts a negative terminal of an other one of the batteries because Buhrer teaches the insulator contacting the first 32 and second 40 conductive elements.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buhrer (US 3,880,673) in view of Christensen et al. (US 5,709,964), as applied to claim 1 above, and further in view of Moore (US 5,197,796).
Regarding claim 2, modified Buhrer discloses all of the claim limitations as set forth above. While Buhrer teaches a cap 56 (expansion component case or cap) and Christensen teaches battery packs with individual conductive elements 52 that run along the casing (Fig 1, C3/L55-57), Buhrer does not explicitly disclose wherein the expansion component case or cap includes a positive conductor and a negative conductor running along an elongated interior, wherein the positive conductor of the expansion component or the cap mechanically and electrically connects to the positive conductor of the base component case when the twist-and-lock features locks the base component case to the expansion component case or the cap, and wherein the negative conductor of the expansion component case or the cap mechanically and electrically connects to the negative conductor of the base component case when the twist-and-lock features is disengaged to release the base component case from the expansion component case or the cap.
Moore teaches a flashlight that is modified to provide greater brightness by providing an extension tube between the base cap and the body of the flashlight (abstract). The extension 40 holds one or more additional batteries (abstract). The extension 40 is attached to the base cap 18 and body of the flashlight by threads or other attachment means 44 (twist-and-lock feature) (C4/L12-24). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an extension having a battery between a base cap and the body as taught by Moore with the flashlight and cap of Buhrer for the purpose of increasing the capacity or power of the flashlight. 
In addition, because Buhrer teaches an adapter with conductive elements and an insulator to place the batteries in parallel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the connections, including the positive conductor and the negative conductor, in the extension and having the extension make mechanical and electrical connections when twisted and locked.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buhrer (US 3,880,673) in view of Christensen et al. (US 5,709,964), as applied to claim 1 above, and further in view of Miller (US 4,151,583).
Regarding claims 3-4, modified Buhrer discloses all of the claim limitations as set forth above. However, Buhrer does not explicitly disclose (claim 3) further comprising an o-ring between the base component case and the expansion component case or the cap to form a waterproof seal therebetween or (claim 4) wherein the o-ring is seated around an exposed end of the base component case.
Miller teaches a flashlight having a plurality of batteries disposed within a tubular housing section. End cap 10 and housing section 11 are joined by a threaded connection 16 and sealed by an elastomeric washer 17 (o-ring); housing sections 11 and 12 are joined by a threaded connection 18 and sealed by an elastomeric washer 19 (o-ring); housing sections 12 and 13 are joined by a threaded connection 20 and sealed by an elastomeric washer 21 (o-ring); housing sections 13 and 14 are joined by a threaded connection 22 and sealed by an elastomeric washer 23 (o-ring) (C2/L17-25). That is, Miller teaches o-rings between each housing section in order to provide a waterproof case and seal (C2/L30-32), and wherein o-rings are placed on every housing section (around an exposed end) (Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine use an elastomeric washer (o-ring) between two housing components as taught by Miller with the housing and cap including on the exposed end of the housing of Buhrer in order to create a waterproof case and seal.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buhrer (US 3,880,673) in view of Christensen et al. (US 5,709,964), as applied to claim 1 above, and further in view of Peterson (US 6,303,248).
Regarding claim 5, modified Buhrer discloses all of the claim limitations as set forth above. While Buhrer discloses an insulator sleeve 52 containing the batteries, Buhrer does not explicitly disclose wherein a length along the elongated interior of the housing is dimensioned to be shorter than a total number of the plurality of batteries that can be inserted into the housing.
Peterson teaches a solderless battery pack having a generally thin wall cell body portion with two tubular segments each adapted to hold a plurality of batteries (abstract). Each column of batter cells is contained in a column holder sleeve 22 or 23 (Fig 2, C5/L5-9). Peterson teaches inserting the plurality of batteries in the respective cell holder sleeve allows for properly aligning the cells to avoid a short circuit (C7/L18-23). As seen in Figure 3, holder sleeves 22/23 do not extend as long as the number of cells in the column (C8/L30-38). Peterson teaches by having shorter holder sleeves the thermal conductivity is improved (i.e. better cooling of batteries) (C8/L43-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the insulator sleeve of Buhrer be shorter than the column batteries, as taught by Peterson for the purpose of improving the thermal conductivity and allowing better cooling of batteries.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buhrer (US 3,880,673) in view of Christensen et al. (US 5,709,964) and Moore (US 5,197,796), as applied to claim 2 above, and further in view of Schuloff (US 6,273,586) and Kaye (US 4,265,984).
Regarding claim 6, modified Buhrer discloses all of the claim limitations as set forth above. While Buhrer teaches the insulator sleeve 56 (housing) is made of a non-conductive material such as plastic (C2/L43-45), Buhrer does not explicitly disclose wherein the housing has an opening from which the positive conductor and the negative conductor are exposed.
Schuloff teaches a battery sleeve for flashlights including a cylindrical sleeve having an open first end and an open second end (abstract). The sleeve has an elongated slot extending between the open first end and the open second end (abstract, Figs 1-2). The elongated slot allows for expansion of the cylindrical sleeve (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the elongated slot of the sleeve as taught by Schuloff with the insulator sleeve of Buhrer for the purpose of allowing for expansion of the sleeve.
Buhrer does not explicitly disclose the system further comprising a layer of silicone below respective exposed surfaces of the positive conductor and the negative conductor to ensure a continuous and reliable electrical connection interface between (a) the positive conductor and the negative conductor of the base component and (b) the positive conductor and the negative conductor of the expansion component case or the cap during heavy vibration.
Kaye teaches a battery housing made of semicylinders 16 and 18 made from an insulative material (C4/L14-16). Examples of such materials include plastics such as ABS, acrylics, alkyl resins, epoxy resins, fluoroplastics, polycarbonates, polystyrene, phenolics, nylons, polyesters and silicones (C4/L16-18). The semicylinders also include ribs 42-51 to reinforce the battery housing (C3/13-20).
As Buhrer is silent to the specific non-conductive plastic, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any insulative plastic used to support and hold batteries, including the silicone as taught by Kaye as the plastic of the insulator sleeve of Buhrer in order to have an insulative housing around the battery cells.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the ribs formed on the housing of Kaye with the insulator sleeve of Buhrer for the purpose of reinforcing the sleeve. Because the ribs are made of silicone, the combination of references renders obvious the layer of silicone below the conductors.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buhrer (US 3,880,673) in view of Christensen et al. (US 5,709,964) and Moore (US 5,197,796), as applied to claim 2 above, and further in view of Andersen et al. (US 2015/0285448).
Regarding claim 7, modified Buhrer discloses all of the claim limitations as set forth above. However, Buhrer does not explicitly disclose wherein the system further comprises a plurality of magnets along an exterior of the housing and a magnet along an exterior of the expansion component case or the cap such that all of the magnets lie on the same plane to contribute to a continuous and reliable electrical connection interface between the base component case and the expansion component case or the cap.
Andersen discloses a modular lighting system with magnetic plug and sock connection between a battery module, light module, and other modules (abstract). In an embodiment, the light module 142 includes an internal battery 150 and two magnets 154 which are all mounted to the body of the light module ([0039], Figs 11-14). As seen in Figure 11A-B, the magnets 154 are in alignment in the same plane. The magnets allow for the light module to be attached to a screwdriver or work piece and provide electrical connection for the light ([0039]-[0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the magnets of the light module in a line of Andersen with the flashlight of Buhrer for the purpose of enabling the flashlight to be attached to a work piece and provide light where a person is working without requiring a person to hold the light (Anderson at [0040]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buhrer (US 3,880,673) in view of Christensen et al. (US 5,709,964), as applied to claim 1 above, and further in view of Bean et al. (US 6,645,663).
Regarding claim 9, modified Buhrer discloses all of the claim limitations as set forth above. However, modified Buhrer does not explicitly disclose wherein the positive terminal of the insert includes a first spring portion that is spring-biased against the positive conductor responsive to the insert being positioned inside the housing, and the negative terminal of the insert includes a second spring portion that is spring-biased against the negative conductor responsive to the insert being positioned inside the housing.
Bean discloses a battery carrier 30 including a capacitor 11 in parallel with battery 12 to form a power system (C2/L33-35). A barrier 33 is positioned between the battery and capacitor and has springs 32 and 34 that electrically connect with the battery and capacitor (C3/L23-27, see Fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the springs making electrical contact from the barrier of Bean with the insulator of Buhrer for the purpose of making electrical contact.

Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buhrer (US 3,880,673) in view of Christensen et al. (US 5,709,964), as applied to claim 1 above, and further in view of Sun et al. (CN 103137935, see machine translation).
Regarding claim 10, modified Buhrer discloses all of the claim limitations as set forth above. While Buhrer teaches an adapter 28, modified Buhrer does not explicitly disclose the system in combination with a tool used to insert and remove the insert relative to the housing to convert the battery pack system between a series-electrical configuration and a parallel-electrical configuration, the tool comprising an elongated handle, an insert coupling mechanism at an end of the elongated handle, the insert coupling mechanism including a locking member that locks the mechanism to the insert by a rotational twist of the elongated handle relative to the mechanism.
Sun teaches a conversion device for serial and parallel connections between cells or modules in a battery pack (abstract). The conversion device includes a fixed component and a rotation component which are disc-shaped (middle of page 3). The fixing component is provided with a connecting piece evenly arranged around the center of the fixing part. The connecting piece includes a positive connecting piece and a negative connecting piece, wherein the positive connecting piece connects to the positive electrodes of the cells, and the negative connecting piece connects to the negative electrodes of the cells (middle of page 3). When the rotating part is rotated, the conversion device switches from serial to parallel or vice versa (middle of page 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the conversion device between parallel and series connections as taught by Sun with the adapter of Buhrer for the purpose of switching connections from parallel to series or vice versa for the desired power or capacity.
While Buhrer modified by Sun does not explicitly disclose a tool, consider the following: as seen in Figures 3-6 of Sun, the conversion device has contacts that protrude from the conversion device. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a tool (having a handle) having an end that grips the plurality of protruding contacts in order to facilitate the rotating of the rotation component to change from series to parallel or parallel to series.
Regarding claims 11 and 13, modified Buhrer discloses all of the claim limitations as set forth above. Because Sun teaches the conversion device has contacts that protrude from the conversion device wherein an inner ring has a different width than an outer ring (see Figs 3-6), Sun teaches (claim 11) the insert (conversion device) having a plurality of notches each having a different width from one another, and the insert coupling mechanism having a corresponding plurality of protrusions such that the notches of the insert can be received by the protrusions of the handle in one orientation only, and (claim 13) the insert including a plurality of registration members, the housing including a plurality of corresponding grooves, wherein the registration members of the insert ensures that a major surface of the insert maintains an orthogonal orientation relative to a bottom of the housing as the insert is introduced thereby by pushing the tool and the insert until the insert is seated against the bottom of the housing or against a top of one of the plurality of batteries already present in the housing.
Regarding claim 12, modified Buhrer discloses all of the claim limitations as set forth above. Because Sun teaches the conversion device has contacts that protrude from the conversion device and having an inner ring and outer ring (see Figs 3-6), Buhrer modified by Sun further suggests the tool to rotate the rotating component as having a detent or lever press against the inner or outer ring in a radial direction (away from the center of the handle) to create a bias, which is sufficient to hold the insert against the tool even when both are held upside down.

Claim(s) 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buhrer (US 3,880,673) in view of Christensen et al. (US 5,709,964), as applied to claim 1 above, and further in view of Kawarada (US 4,530,034).
Regarding claims 14 and 20, modified Buhrer discloses all of the claim limitations as set forth above. However, Buhrer does not explicitly disclose (claim 14) wherein the plurality of batteries can be connected together according to at least one series configuration and at least one parallel configuration or at least two different series configurations and at least two different parallel configurations or at least three different series configurations and at least three different parallel configurations or (claim 20) in which at least two of the plurality of batteries are connected together in series inside the housing and at least two other of the plurality of batteries are connected together in parallel inside the housing.
Kawarada teaches a battery containment apparatus 20 containing a plurality of batteries 22 which are grouped into a plurality of battery banks (abstract). In an embodiment, cells 22 are grouped into banks/d.c. sources E1 to E5 wherein each d.c. source has a plurality of cells electrically connected in series and the d.c. sources are connected in parallel (Fig 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the batteries in series of d.c. sources connected in parallel arrangement of Kawarada with the cells and flashlight of Buhrer for the purpose of increasing the capacity and power of the device.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buhrer (US 3,880,673) in view of Christensen et al. (US 5,709,964), as applied to claim 1 above, and further in view of Kaye (US 4,265,984).
Regarding claim 15, modified Buhrer discloses all of the claim limitations as set forth above. While Buhrer teaches the insulator sleeve 56 (housing) is made of a non-conductive material such as plastic (C2/L43-45), Buhrer does not explicitly disclose the housing composed of a nylon or a carbon fiber.
Kaye teaches a battery housing made of semicylinders 16 and 18 made from an insulative material (C4/L14-16).Examples of such materials include plastics such as ABS, acrylics, alkyl resins, epoxy resins, fluoroplastics, polycarbonates, polystyrene, phenolics, nylons, polyesters and silicones (C4/L16-18).
As Buhrer is silent to the specific non-conductive plastic, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any insulative plastic used to support and hold batteries, including the nylons as taught by Kaye as the plastic of the insulator sleeve of Buhrer in order to have an insulative housing around the battery cells.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                             

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725